IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT JACKSON

                      AUGUST SESSION, 1997                FILED
                                                     March 30, 1998
JAMES EDWARD HAYES,    )      C.C.A. NO. 02C01-9610-CC-00326
                       )                           Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
     Appe llant,       )
                       )
                       )      LAKE COUNTY
VS.                    )
                       )      HON. JOE G. RILEY
BILLY COMPTON, WARDEN, )      JUDGE
                       )
     Appellee.         )      (Habeas Corpus)




FOR THE APPELLANT:            FOR THE APPELLEE:

JAMES EDWARD HAYES            JOHN KNOX WALKUP
Pro Se                        Attorney General and Reporter
TDOC #201739
Lake County Regional          CLINTON J. MORGAN
Correc tional Fac ility       Assistant Attorney General
Route 1, Box 330              450 James Robertson Parkway
Tiptonville, TN 38079         Nashville, TN 37243

                              PHILLIP BIVENS
                              District Attorney General
                              P. O. Draw er E
                              Dyersburg, TN 38024



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                   OPINION

      Appellant James Edward Hayes was convicted by a jury on February 25,

1993 in the Gibson County Circuit Court of two counts of aggravated sexual

battery. As a Ran ge I standard o ffender, Appe llant received two co nsecutive

twelve-year sentences with the Tenn essee D epartmen t of Correction. On August

2, 1996, Appellant filed an application for writ of habeas corpus in the Lake

Coun ty Circuit Court. In his application, Appellant alleged that he was being

illegally restrained in Lake County on a conviction and sentence based upon a

fatally defective indictment which failed to allege a mens rea. On August 16,

1996, the trial court denied the writ on the ground that the judgment is not void

on its face and that Appellant is, therefore, not entitled to habeas corpus relief.

Appellant presents the following issue for our consideration in this dir ect ap peal:

whether the trial court erred in dismissing the petition for writ of habeas corpus.

      After a review of the record, the judgment of the trial court is affirmed.

      The Gibson County grand jury indicted Appellant on two counts of

aggravated sexual battery. The indictment reads as follows:

             COUNT ONE : THE GRA ND JU ROR S of GIB SON Coun ty,
             Tennessee
             duly empaneled and sworn, upon their oath, present
             that JAMES EDWARD HAYES on divers occasions upon or
             after the 1st day of May, 1992, and prior to the 1st
             day of July, 1992, the exact days and dates thereof
             being to the G rand Jurors u nknown , in GIBSO N Coun ty,
             Tenn essee , and be fore the find ing of this ind ictmen t,
             did unlawfully engage in sexual contact with Betsy
             Hayes, a person less than thirteen (13) years of age,
             in violatio n of T. C.A. 3 9-13- 504, a ll of whic h is
             against the peace and dignity of the State of Tennessee.

             SECOND CO UNT: And the Grand Jurors aforesaid upon
             their oaths aforesaid, present further that on the
             _____ da y of July, 1992, and in the aforesaid C ounty,
             and within said jurisdiction, and before the finding
             of this indictment, the aforesaid JAMES EDWARD HAYES

                                         -2 -
             did unlawfully engage sexual contact with Betsy Hayes,
             a pers on les s than thirteen (13) ye ars of a ge, in
             violation of T.C.A. 39-13-504, all of which is against
             the peace and dignity of the State of Tennessee.

      Both the Sixth Amendment to the United S tates Co nstitution a nd Article I,

§ 9 of the Tennessee Constitution afford the accused the right to be informed of

the "nature and cause of the accusation."           Moreover, our legislature has

prescribed the contents of indictments. Tenn. Code Ann. § 40-13-202 provides:

           The indictment must state the facts constituting the offe nse in
           ordinary and concise language, without prolixity or repetition,
           in such a manner as to enable a person of common
           understanding to know what is intended, and with that degree
           of certainty which will enable the cour t, on conv iction, to
           pronounce the proper judgment; and in no case are such
           words as "force a nd arm s" or "contrary to the form of the
           statute" necess ary.
Tenn. Code Ann. § 40-13-202.

       The Tenn essee Supre me C ourt's decision in State v. Hill governs the

disposition of the case sub judice. 954 S.W.2d 725 (Tenn. 1997). The Hill court

held that:

             [F]or offens es wh ich ne ither ex press ly requ ire nor p lainly
             dispense with the requirem ent for a culpable mental state, an
             indictment which fails to allege such mental state will be
             sufficient to support pros ecution and conviction for that
             offense so long as (1) the la ngua ge of th e indic tmen t is
             sufficient to mee t the cons titutional requ iremen ts of notice to
             the accused of the charge against which the accused must
             defend, adequate basis for entry of a proper judgment, and
             protection from double jeopardy; (2) the form of the indictment
             meets the requ iremen ts of Tenn . Code Ann. § 40-13-202; and
             (3) the mental state can be logically inferred from the conduct
             alleged.
Id. at 726-27.

      The indictment in the instant case is sufficient un der Hill. Accordingly, the

trial court's judgment is affirmed.




                                          -3 -
                         ____________________________________
                         JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
DAVID G. HAYES, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




                              -4 -